Citation Nr: 0028605	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-08 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
chondromalacia of the left knee.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The Board observes that the only issues addressed by the 
veteran in his Substantive Appeal are the five issues listed 
above.  The veteran did not address the issues of entitlement 
to an initial compensable evaluation for a right foot stress 
fracture and entitlement to service connection for a hip 
disorder, which were included in the December 1998 Statement 
of the Case, but these issues were addressed by his 
representative in his July 1999 VA Form 646 (Statement of 
Accredited Representation in Appealed Case).  Given that 
these two issues have again been raised by the veteran's 
representative, the Board refers them back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's chondromalacia of the left knee is 
productive of range of motion from zero to 140 degrees and 
stability to varus and valgus stress testing; however, slight 
crepitus was noted with flexion and extension of the knee.

3.  There is no competent medical evidence of a nexus between 
a current low back disorder and service.

4.  There is no competent medical evidence of a nexus between 
current tinnitus and service.  

5.  There is no competent medical evidence of a current left 
ear hearing loss disability.

6.  There is no competent medical evidence of a current right 
knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 10 
percent for chondromalacia of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).

2.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial compensable evaluation for 
chondromalacia of the left knee

As a preliminary matter, the Board finds that the veteran's 
claim for an initial compensable evaluation for 
chondromalacia of the left knee is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  In cases where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirement for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

In the appealed June 1998 rating decision, the RO granted 
service connection for chondromalacia of the left knee and 
assigned a noncompensable (zero percent) evaluation for this 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999), effective from October 1997.  
Under this diagnostic code, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability of the knee, while a 20 percent evaluation is 
warranted for moderate recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.31 (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in cases where an evaluation is assigned under Diagnostic 
Code 5257, the criteria of 38 C.F.R. §§ 4.40 and 4.45 (1999), 
which concern the applicability of a higher evaluation in 
cases of such symptomatology as painful motion and functional 
loss due to pain, are not applicable.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996). 

The RO based the assigned noncompensable evaluation on the 
findings from a May 1998 VA orthopedic examination.  During 
this examination, the veteran indicated that he used an Ace 
wrap for his left knee pain and that his knee symptomatology 
was worse with lifting, walking, or prolonged standing.  The 
examination revealed range of motion from zero to 140 degrees 
and stability to varus and valgus stress testing.  Lachman's 
test, anterior drawer sign, and posterior drawer sign were 
all negative.  There was no effusion or patellar instability.  
However, the examiner did note slight crepitus with flexion 
and extension of the knee.  X-rays were negative.  The 
diagnosis was chondromalacia of the left knee.  Additionally, 
the report of the veteran's May 1998 VA general medical 
examination reflects the finding of left knee crepitus with 
motion and contains a diagnosis of degenerative joint disease 
of the left knee.

While this examination showed minimal symptomatology of the 
left knee, the finding of slight crepitus of the knee, viewed 
in tandem with the veteran's lay complaints and his use of an 
Ace bandage, supports the conclusion that his overall left 
knee symptomatology is slight in degree.  As such, and after 
resolving all doubt in the veteran's favor, the Board finds 
that a 10 percent evaluation is warranted under Diagnostic 
Code 5257.  See 38 U.S.C.A. § 5107(b) (West 1991).  

However, there is no evidence suggesting a left knee 
disability that is moderate in degree; as such, there is no 
basis for a 20 percent evaluation under Diagnostic Code 5257.  
Moreover, there is no evidence of ankylosis of the knee in a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees (the criteria for a 30 percent 
evaluation under Diagnostic Code 5256); dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (the criteria for a 20 percent 
evaluation under Diagnostic Code 5258); flexion limited to 30 
degrees (the criteria for a 20 percent evaluation under 
Diagnostic Code 5260); or extension limited to 15 degrees 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5261).  There is also no x-ray evidence of arthritis or 
evidence of instability; as such, there is no basis for 
separate evaluations for arthritis and instability of left 
knee.  See VAOPGCPREC 23-97 (July 1, 1997).  

Overall, the evidence of record supports an initial 
evaluation of 10 percent, and not more, for the veteran's 
chondromalacia of the left knee.  In reaching this 
determination, the Board finds that the evidence does not 
raise the question of whether a higher evaluation was 
warranted for any periods of time following the initial grant 
of service connection so as to warrant "staged" ratings due 
to a significant change in the level of disability.  Rather, 
the symptomatology reported during the pendency of this 
appeal has remained essentially consistent, with the maximum 
degree of severity fully contemplated by the assigned 
evaluation.  Moreover, the veteran has not alleged, and the 
record does not demonstrate, that any recent findings were 
used in any way to deprive him of a higher rating when he was 
originally evaluated by the VA.  See Fenderson v. West, 
supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected chondromalacia of the left knee 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While a November 1998 statement 
from the veteran's employer indicates that the veteran 
suffers from "knee and back pains" and has a desk job, this 
statement does not reflect that his left knee disorder, in 
and of itself, markedly interferes with his employment 
status.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Also, 
certain chronic diseases, including arthritis and organic 
neurological diseases, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented  well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the veteran's present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one for which a lay person's observation is competent.  Id. 
at 497; see also McCormick v. Gober, No. 98-48 (U.S. Vet. 
App. Aug. 18, 2000).  

The Board has reviewed the veteran's service medical records 
and observes that the a June 1997 Medical Board Report 
contains a diagnosis of mechanical low back pain.  This 
disorder is also noted in the report of the veteran's June 
1997 Physical Examination Board examination, but the examiner 
indicated that this disorder was not considered 
disqualifying.  The report of the veteran's May 1998 VA 
general medical examination contains a diagnosis of 
degenerative disc disease of the lumbar spine although 
neurological testing at the time revealed no abnormalities 
and no diagnostic testing was performed.  The report of a May 
1998 VA orthopedic examination contains a diagnosis of 
mechanical low back pain.  Both examination reports reflect 
the veteran's reported history of an in-service back injury.  
However, lumbar spine x-rays from this date were negative, 
and the veteran's examiners provided no commentary regarding 
the etiology of the noted diagnoses.

The veteran did not complain of tinnitus during service.  The 
report of the veteran's May 1998 VA general medical 
examination reflects his complaints of constant tinnitus in 
the left ear, while the report of his May 1998 VA 
audiological examination was entirely negative for this 
disability.

A review of the veteran's service medical records reflects 
that none of the audiological evaluations he underwent during 
service revealed average pure tone thresholds of 26 decibels 
or greater, although a July 1997 audiological evaluation 
revealed a left ear pure tone threshold of 40 at 4000 Hertz.  
However, the veteran's May 1998 VA audiological evaluation 
revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
0
5
0
10
35

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear, and the average pure tone threshold 
for the left ear was noted to be 12 decibels.

The veteran was treated for bilateral retropatellar pain 
syndrome on several occasions in 1997, during service, and a 
June 1997 Medical Board Report contains this diagnosis.  This 
disorder is also noted in the report of the veteran's June 
1997 Physical Examination Board examination, but the examiner 
indicated that this disorder was not considered 
disqualifying.  The veteran's May 1998 VA orthopedic 
examination report is negative for any discussion of the 
right knee, while the report of his May 1998 VA general 
medical examination reflects that the right knee "seems to 
be normal."  At that time, the veteran reported that he had 
no current problems with his right knee.

In this case, the Board is cognizant that the veteran was 
treated for low back pain near the conclusion of his period 
of service and has been diagnosed with both mechanical low 
back pain and degenerative disc disease.  However, the Court 
has held that pain alone, without an underlying malady or 
condition noted, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
regard to the diagnosis of degenerative disc disease, 
contained in an examination report separate from that 
containing the diagnosis of mechanical low back pain, the 
Board would point out that this diagnosis has not been 
supported by any diagnostic testing at that time and was not 
noted in service.  As such, this case is distinguishable from 
Hampton v. Gober, 10 Vet. App. 481, 482-83 (1997), in which 
the Court held that a claim for service connection for a 
musculoskeletal disability was well grounded when that 
disability was shown at separation, and the veteran filed for 
service connection promptly following separation from 
service.  In short, even accepting the diagnosis of 
degenerative disc disease as correct, the Board finds no 
competent medical evidence of a nexus between this disorder 
and service.

Similarly, even accepting the veteran's lay complaints of 
tinnitus as competent evidence of a current disability 
despite the fact that this particular disability was not 
diagnosed in the report of his VA audiological examination, 
there is no competent medical evidence of a nexus between 
this claimed disability and service.  The findings from that 
same examination do not show that the veteran currently 
suffers from a left ear hearing loss disability for VA 
purposes under the criteria of 38 C.F.R. § 3.385 (1999).  
Similarly, there is no competent medical evidence whatsoever 
of a post-service right knee disability, despite the fact 
that this disability was shown near the conclusion of the 
veteran's service.  See Hampton v. Gober, supra.

Indeed, the only evidence of record supporting these claims 
is the lay evidence of record, including the veteran's April 
1999 Substantive Appeal.  However, the veteran has not been 
shown to possess the medical expertise necessary to render a 
diagnosis or to establish a nexus or link between a currently 
diagnosed disorder and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner and unenhanced by 
any additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find this claim to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection for a low 
back disorder, tinnitus, left ear hearing loss, and a right 
knee disorder, these claims must be denied as not well 
grounded.  Since the veteran's claims for service connection 
are not well grounded, the VA has no further duty to assist 
the veteran in developing the record to support his claims.  
See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) 
("there is nothing in the text of § 5107 to suggest that 
[the VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim").

The Board recognizes that, in the appealed June 1998 rating 
decision, the RO denied the veteran's claims for service 
connection for left ear hearing loss and a right knee 
disorder as not well grounded but appeared to deny the claims 
for service connection for a low back disorder and tinnitus 
on their merits.  As indicated above, the Board has denied 
all of these claims as not well grounded.  Regardless of the 
basis of the RO's denial, however, the Board observes that 
the Court has held that no prejudice to the veteran results 
in cases where the RO denies a claim for service connection 
on the merits and does not include an analysis of whether the 
veteran's claim is well grounded, and the Board denies the 
same claim as not well grounded.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  As such, the Board's adjudication of 
the claims for service connection for a low back disorder and 
tinnitus as not well grounded should not result in any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).



ORDER

Entitlement to an initial evaluation of 10 percent for 
chondromalacia of the left knee is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A well-grounded claim not having been submitted, entitlement 
to service connection for a low back disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for tinnitus is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for left ear hearing loss is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a right knee disorder is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 

